  Case 18-02445            Doc 33    Filed 11/14/18 Entered 11/14/18 13:59:46        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 18-02445
                                                  §
  MARGARET FLETCHER                               §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $0.00                   Assets Exempt:        $2,100.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $3,899.59           Without Payment:      $19,657.89

Total Expenses of
Administration:                   $1,328.41


        3)      Total gross receipts of $5,228.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $5,228.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 18-02445            Doc 33    Filed 11/14/18 Entered 11/14/18 13:59:46            Desc Main
                                       Document     Page 2 of 8

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                          $0.00           $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $1,328.41           $1,328.41         $1,328.41
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $36,251.00      $22,657.48         $22,657.48          $3,899.59

    Total Disbursements               $36,251.00      $23,985.89         $23,985.89          $5,228.00

        4). This case was originally filed under chapter 7 on 01/29/2018. The case was pending
  for 10 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/05/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 18-02445            Doc 33       Filed 11/14/18 Entered 11/14/18 13:59:46                     Desc Main
                                          Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                        AMOUNT
                                                                         TRAN. CODE                     RECEIVED
2017 Federal Income Tax Refund                                            1224-000                         $5,228.00
TOTAL GROSS RECEIPTS                                                                                       $5,228.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM                   CLAIMS   CLAIMS                   CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                 ALLOWED                 PAID
David P. Leibowitz,          2100-000                         NA      $1,272.80          $1,272.80         $1,272.80
Trustee
David P. Leibowitz,          2200-000                         NA          $28.20           $28.20             $28.20
Trustee
Green Bank                   2600-000                         NA          $27.41           $27.41             $27.41
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA      $1,328.41          $1,328.41         $1,328.41
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM                CLAIMS             CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE           SCHEDULED           ASSERTED ALLOWED                  PAID
     1        Capital One Bank       7100-000                $8,503.00       $1,693.76      $1,693.76        $291.50
              (USA), N.A.
     2        Capital One Bank       7100-900                $8,503.00       $2,683.98      $2,683.98        $461.94
              (USA), N.A.
     3        Capital One Bank       7100-900                $2,500.00       $2,429.30      $2,429.30        $418.11
              (USA), N.A.
     4        Capital One, N.A.      7100-900                $1,625.00       $1,621.73      $1,621.73        $279.12
     5        Quantum3 Group         7100-900                $4,000.00       $4,030.15      $4,030.15        $693.63
              LLC as agent for
UST Form 101-7-TDR (10/1/2010)
  Case 18-02445            Doc 33   Filed 11/14/18 Entered 11/14/18 13:59:46       Desc Main
                                      Document     Page 4 of 8

     6        Quantum3 Group        7100-900        $250.00      $282.67      $282.67      $48.65
              LLC as agent for
     7        Quantum3 Group        7100-900        $250.00      $283.14      $283.14      $48.73
              LLC as agent for
     8        Quantum3 Group        7100-900        $500.00      $536.49      $536.49      $92.34
              LLC as agent for
     9        PYOD, LLC its         7100-900       $1,600.00    $1,586.11    $1,586.11    $272.99
              successors and
              assigns as
              assignee
     10       Synchrony Bank        7100-900       $3,800.00    $3,603.30    $3,603.30    $620.17
     11       Synchrony Bank        7100-900       $1,600.00    $1,626.43    $1,626.43    $279.93
     12       Synchrony Bank        7100-900        $500.00      $532.23      $532.23      $91.60
     13       Synchrony Bank        7100-900       $1,420.00    $1,416.15    $1,416.15    $243.73
     14       Synchrony Bank        7100-900        $300.00      $332.04      $332.04      $57.15
              Midwest Eye           7100-000        $100.00         $0.00        $0.00      $0.00
              Center
              Sears / CBNA          7100-000        $800.00         $0.00        $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                    $36,251.00   $22,657.48   $22,657.48   $3,899.59




UST Form 101-7-TDR (10/1/2010)
                                            Case 18-02445                Doc 33    Filed 11/14/18
                                                                                              FORM 1Entered 11/14/18 13:59:46                                        Desc Main
                                                                                      Document     Page
                                                                          INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                     RECORD   8 REPORT                                                                Page No:    1              Exhibit 8
                                                                                                         ASSET CASES

Case No.:                    18-02445                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                   FLETCHER, MARGARET                                                                                                             Date Filed (f) or Converted (c):            01/29/2018 (f)
For the Period Ending:       11/5/2018                                                                                                                      §341(a) Meeting Date:                       03/02/2018
                                                                                                                                                            Claims Bar Date:                            06/26/2018

                                1                                                2                                3                                 4                        5                                         6

                         Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

 Ref. #
1       Miscellaneous Household Goods                                                 $500.00                                      $0.00                                          $0.00                                            FA
2       Miscellaneous Electronics                                                     $500.00                                      $0.00                                          $0.00                                            FA
3       Necessary Wearing Apparel                                                    $1,000.00                                     $0.00                                          $0.00                                            FA
4       Chase Bank                                                                    $100.00                                      $0.00                                          $0.00                                            FA
5       2017 Federal Income Tax Refund                            (u)                   $0.00                               $5,228.00                                        $5,228.00                                             FA


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                     $2,100.00                              $5,228.00                                         $5,228.00                                       $0.00




     Major Activities affecting case closing:
      06/15/2018     2018 Reporting Period:
                     The Trustee intercepted the Debtor's 2017 federal income tax refund in the amount of $5,228.00.


                     The government claims bar date is July 30, 2018, after which the case will be ready for TFR.


 Initial Projected Date Of Final Report (TFR):         09/30/2018                                Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                 DAVID LEIBOWITZ
                                              Case 18-02445              Doc 33  Filed 11/14/18
                                                                                            FORMEntered
                                                                                                    2      11/14/18 13:59:46                        Desc MainPage No: 1                   Exhibit 9
                                                                                    Document      Page  6 of 8
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-02445                                                                                         Trustee Name:                      David Leibowitz
 Case Name:                       FLETCHER, MARGARET                                                                               Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***7491                                                                                       Checking Acct #:                  ******4501
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             1/29/2018                                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                11/5/2018                                                                                        Separate bond (if applicable):

       1                2                                3                                                 4                                             5                6                       7

   Transaction       Check /                           Paid to/                    Description of Transaction                       Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                $


03/23/2018            (5)      US Treasury                                  2017 Federal Income Tax Refund                          1224-000           $5,228.00                                      $5,228.00
03/30/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $2.72               $5,225.28
04/30/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $7.88               $5,217.40
05/31/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $8.41               $5,208.99
06/29/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $8.40               $5,200.59
09/13/2018           3001      David P. Leibowitz                           Trustee Expenses                                        2200-000                                     $28.20               $5,172.39
09/13/2018           3002      David P. Leibowitz                           Trustee Compensation                                    2100-000                                  $1,272.80               $3,899.59
09/13/2018           3003      Capital One Bank (USA), N.A.                 Claim #: 1; Amount Claimed: $1,693.76; Distribution     7100-000                                   $291.50                $3,608.09
                                                                            Dividend: 17.21%;
09/13/2018           3004      Capital One Bank (USA), N.A.                 Claim #: 2; Amount Claimed: $2,683.98; Distribution     7100-900                                   $461.94                $3,146.15
                                                                            Dividend: 17.21%;
09/13/2018           3005      Capital One Bank (USA), N.A.                 Claim #: 3; Amount Claimed: $2,429.30; Distribution     7100-900                                   $418.11                $2,728.04
                                                                            Dividend: 17.21%;
09/13/2018           3006      Capital One, N.A.                            Claim #: 4; Amount Claimed: $1,621.73; Distribution     7100-900                                   $279.12                $2,448.92
                                                                            Dividend: 17.21%;
09/13/2018           3007      Quantum3 Group LLC as agent for              Claim #: 5; Amount Claimed: $4,030.15; Distribution     7100-900                                   $693.63                $1,755.29
                                                                            Dividend: 17.21%;
09/13/2018           3008      Quantum3 Group LLC as agent for              Claim #: 6; Amount Claimed: $282.67; Distribution       7100-900                                     $48.65               $1,706.64
                                                                            Dividend: 17.21%;
09/13/2018           3009      Quantum3 Group LLC as agent for              Claim #: 7; Amount Claimed: $283.14; Distribution       7100-900                                     $48.73               $1,657.91
                                                                            Dividend: 17.21%;
09/13/2018           3010      Quantum3 Group LLC as agent for              Claim #: 8; Amount Claimed: $536.49; Distribution       7100-900                                     $92.34               $1,565.57
                                                                            Dividend: 17.21%;
09/13/2018           3011      PYOD, LLC its successors and assigns as      Claim #: 9; Amount Claimed: $1,586.11; Distribution     7100-900                                   $272.99                $1,292.58
                               assignee                                     Dividend: 17.21%;
09/13/2018           3012      Synchrony Bank                               Claim #: 10; Amount Claimed: $3,603.30; Distribution    7100-900                                   $620.17                 $672.41
                                                                            Dividend: 17.21%;
09/13/2018           3013      Synchrony Bank                               Claim #: 11; Amount Claimed: $1,626.43; Distribution    7100-900                                   $279.93                 $392.48
                                                                            Dividend: 17.21%;


                                                                                                                                   SUBTOTALS            $5,228.00             $4,835.52
                                              Case 18-02445       Doc 33  Filed 11/14/18
                                                                                     FORMEntered
                                                                                             2      11/14/18 13:59:46                                 Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-02445                                                                                           Trustee Name:                         David Leibowitz
 Case Name:                       FLETCHER, MARGARET                                                                                 Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***7491                                                                                         Checking Acct #:                      ******4501
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:
For Period Beginning:             1/29/2018                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/5/2018                                                                                          Separate bond (if applicable):

       1                2                                3                                          4                                                       5                  6                       7

   Transaction       Check /                         Paid to/               Description of Transaction                                Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                      Received From                                                                      Tran Code            $                   $


09/13/2018           3014      Synchrony Bank                        Claim #: 12; Amount Claimed: $532.23; Distribution               7100-900                                        $91.60               $300.88
                                                                     Dividend: 17.21%;
09/13/2018           3015      Synchrony Bank                        Claim #: 13; Amount Claimed: $1,416.15; Distribution             7100-900                                      $243.73                 $57.15
                                                                     Dividend: 17.21%;
09/13/2018           3016      Synchrony Bank                        Claim #: 14; Amount Claimed: $332.04; Distribution               7100-900                                        $57.15                  $0.00
                                                                     Dividend: 17.21%;

                                                                                      TOTALS:                                                              $5,228.00               $5,228.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                             $0.00                   $0.00
                                                                                      Subtotal                                                             $5,228.00               $5,228.00
                                                                                          Less: Payments to debtors                                            $0.00                   $0.00
                                                                                      Net                                                                  $5,228.00               $5,228.00



                     For the period of 1/29/2018 to 11/5/2018                                                     For the entire history of the account between 03/23/2018 to 11/5/2018

                     Total Compensable Receipts:                       $5,228.00                                  Total Compensable Receipts:                                 $5,228.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $5,228.00                                  Total Comp/Non Comp Receipts:                               $5,228.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $5,228.00                                  Total Compensable Disbursements:                            $5,228.00
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $5,228.00                                  Total Comp/Non Comp Disbursements:                          $5,228.00
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                             Case 18-02445        Doc 33  Filed 11/14/18
                                                                                     FORMEntered
                                                                                             2      11/14/18 13:59:46                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-02445                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       FLETCHER, MARGARET                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***7491                                                                                Checking Acct #:                      ******4501
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/29/2018                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/5/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $5,228.00             $5,228.00                    $0.00




                     For the period of 1/29/2018 to 11/5/2018                                           For the entire history of the case between 01/29/2018 to 11/5/2018

                     Total Compensable Receipts:                       $5,228.00                        Total Compensable Receipts:                                 $5,228.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $5,228.00                        Total Comp/Non Comp Receipts:                               $5,228.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $5,228.00                        Total Compensable Disbursements:                            $5,228.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $5,228.00                        Total Comp/Non Comp Disbursements:                          $5,228.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
